
	

113 SRES 116 ATS: Designating September 26, 2013, as “National Pediatric Brain Cancer Awareness Day”.
U.S. Senate
2013-04-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		1st Session
		S. RES. 116
		IN THE SENATE OF THE UNITED STATES
		
			April 25, 2013
			Mrs. Fischer (for
			 herself and Ms. Klobuchar) submitted the
			 following resolution; which was considered and agreed to
		
		RESOLUTION
		Designating September 26, 2013, as
		  National Pediatric Brain Cancer Awareness Day.
	
	
		Whereas pediatric brain cancer, although rare, is the
			 leading cause of cancer deaths among children and poses substantial health and
			 developmental problems for an average of 3,000 child patients and their
			 families in the United States each year;
		Whereas children with brain cancer receive treatment at
			 various types of medical establishments, including pediatric hospitals,
			 pediatric oncology centers, and adult cancer facilities;
		Whereas the parents, siblings, and families of children
			 with brain cancer face unique difficulties, including ensuring the continuing
			 education and development of children undergoing intensive surgical procedures,
			 chemotherapy, and treatment;
		Whereas children with brain cancer courageously face
			 significant psychological, emotional, and social challenges due to their
			 illness and the amount of time spent at treatment facilities away from their
			 families, classmates, and friends;
		Whereas a number of organizations, including the Team Jack
			 Legacy Fund, in partnership with CureSearch for Children’s Cancer, have worked
			 diligently to raise awareness, encourage diagnosis, and find an ultimate cure
			 to pediatric brain cancer; and
		Whereas, on April 6, 2013, 7-year-old pediatric brain
			 cancer patient Jack Hoffman joined the lineup of the University of Nebraska
			 Cornhuskers football team for its spring football game, wearing football pads
			 and a number 22 jersey, and ran 69 yards to score a touchdown in front of more
			 than 60,000 fans at Memorial Stadium in Lincoln, Nebraska, touching the hearts
			 of millions of Americans and raising awareness of pediatric brain cancer: Now,
			 therefore, be it
		
	
		That the Senate—
			(1)designates
			 September 26, 2013 as National Pediatric Brain Cancer Awareness
			 Day; and
			(2)commends—
				(A)children battling
			 brain cancer, and their families and friends, for their courage and
			 perseverance;
				(B)organizations,
			 including the Team Jack Legacy Fund and the University of Nebraska, that raise
			 awareness and encourage the accurate and early diagnosis of the rare but
			 devastating disease of pediatric brain cancer; and
				(C)the researchers,
			 scientists, and healthcare providers who are dedicated to treating and finding
			 a cure for pediatric brain cancer.
				
